DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5-8, 10-12, 14-15, 21-22, 25-26, 32-34, and 37 are pending.  Claims 1, 21, 22, and 37 were amended in the Reply filed 11/15/2021.  Claims 5-8, 10-12, 14, 32 and 37 remain withdrawn.  Claims 1-3, 15, 21-22, 25-26, and 33-34 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-3, 5-8, 10-12, 14-15, 21-22, 25-26, and 32-24) and the species of Example 3 (pages 47-49, wherein PR1P of SEQ ID NO: 1 is applied to emphysema-induced phenotype C3H/HENCrl adult mice 24 hours following elastase treatment) in the reply filed on 6/15/2021 was previously acknowledged (see, e.g., Reply filed 6/15/2021).
The elected species is understood to be a method wherein SEQ ID NO: 1 (i.e., the protein
Asp Arg Val Gln Arg Gln Thr Thr Thr Val Val Ala, or DRVQRQTTTVVA; or PR1P) is administered to treat mice with damaged lungs due to elastase treatment, which is identified as a human emphysema model.  The originally elected species is understood to read upon claims 1-3, 15, 21-22, 25-26, and 32-34 as explained in the Action mailed 7/13/2021.  
	Following an extensive search and examination, the originally elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 
Claim 37 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
Claims 5-8, 10-12, 14, and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
	During search and examination of the originally elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended per MPEP § 803.02, this incidentally discovered art has been applied below as a courtesy to Applicant and to facilitate compact prosecution. 
	Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are currently considered a second time in view of the prior art. 

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Regarding sequence interpretation, the Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any biopolymer sequence of two or more units fully contained within SEQ ID NO: 1, whereas the second example would be limited to the exact biopolymer as specified by SEQ ID NO: 1, and nothing more or less.  If qualifying language is present (i.e., “polynucleotide”, “protein”, “polypeptide”, “oligopeptide”, etc.) the specification is consulted to determine whether or not an explicit definition is provided that imposes a lower limit on the size of biopolymer encompassed by the qualifying terminology.
Prominin-1 is also known as CD133 antigen, PROM1, AC133, CD133, CORD12, MCDR2, MSTP061, PROML1, RP41, and STGD4; and is associated with HGNC: 9454, NCBI 
Instant SEQ ID NO: 1 (i.e., the protein Asp Arg Val Gln Arg Gln Thr Thr Thr Val Val Ala, or DRVQRQTTTVVA) is a prior art element known as PR1P. 
Amended claim 1 recites the preamble “A method of treating a lung disorder associated with inflammation”, which is understood to include at least patients exhibiting COPD and emphysema (see, e.g., Spec. filed 11/27/2019 at 21 at lines 20-30; see also claim 21 as filed 6/12/2020; originally elected species).
Instant claim 1 recites the single active method step “comprising administering to a subject in need thereof an effective amount of ..... SEQ ID NO: 1”.  An effective amount is interpreted in view of the discussion in the Specification, but no exact definition is provided (see, e.g., Spec. filed 11/27/2019 at 20 at lines 4-19). 
The phrase “a subject in need thereof” is understood to be satisfied by any patient diagnosed with any disease or disorder enumerated at claim 21 as filed 6/12/2020, including at least patients in need of treatment for COPD and/or emphysema.  
The phrase “administering” is unlimited by route, and is understood to include all routes, including by injection, inhalation, dermal, sublingual, anal, ocular, etc.
COPD is understood to include a patient population overlapping in scope with patients having emphysema and associated with all forms of tobacco smoking (see, e.g., Viegi et al., Definition, epidemiology and natural history of COPD, Eur. Respir. J., vol. 30:993-1013 (2007); hereafter “Viegi”; cited in previous action; at abs, 994 at col I at § Definition, noting that “[t]he main components of COPD are chronic bronchitis and emphysema”).  Accordingly, the treatment of human patients suffering with COPD with instant SEQ ID NO: 1, via any 
Examiner notes that in the Reply filed 11/15/2021, Applicant did not explicitly dispute or attempt to correct any claim interpretation of record.
Additional claim interpretations are set forth below

Claim Objections Overcome by Amendment
The objections to claims 1 and 21-22 have been overcome by the amendments filed 11/15/2021. 

Withdrawn Claim Rejections
The rejection of claims 1-3, 15, 21-22, 25-26, and 33-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 11/15/2021, wherein  was amended to remove the phrase “a lung disorder associated with dysregulated VEGF”. 

Maintained or Revised Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0190210 A1 (Aug. 4, 2011).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, COPD is understood to encompass patients with emphysema, and to be “a lung disorder associated with inflammation”.
Regarding instant claims 1-3, 15, 21-22, 25-26, 33-34, and instant SEQ ID NO: 1, US’210 teaches and discloses Prominin-1 derived peptides (see, e.g., US’210 at claims 1-6), including DRVQRQTTTVVA (compare instant SEQ ID NO: 1 with US’210 at SEQ ID NO: 8, claim 6, showing 100% sequence identity; see also US’210 at ¶¶[0013],[0034],[0134],[0061]-[0062], [0328],[0386]).  Accordingly, instant SEQ ID NO: 1 is not a point of novelty and is a prior art element.  Regarding claims 1-3, 15, and a pharmaceutical composition comprising instant SEQ ID NO: 1, US’210 teaches and claims pharmaceutical formulations comprising such peptides (see, e.g., US’210 at claims 6, 18 and ¶[0266]-[0299]; compare id. with instant claims 15) and explicitly teaches and discloses a pharmaceutical formulation comprising DRVQRQTTTVVA that was administered to a subject (see, e.g., US’210 at Fig. 12, ¶¶[0120], Regarding claims 1-3, 15, 21-22, 25-26, 33-34, and the administration of DRVQRQTTTVVA to human subjects in a therapeutically effective amount, US’210 is also reasonably understood to teach and claim methods comprising the step of contacting (e.g., via administration) “a tissue in need thereof” to “promot[e] regeneration”, “wound healing”, or “revascularization” (see, e.g., US’210 at claims 1, 18-20; see also id. at ¶¶[0181], [0195]), wherein the patient population is understood to include humans (see, e.g., US’210 at claims 1 and 18-20, ¶¶[0194], [0276], [0302]).  Accordingly, the administration of pharmaceutical compositions comprising DRVQRQTTTVVA to human subjects is not a point of novelty.  In sum, the prior art taught that DRVQRQTTTVVA was a prior art element which could be formulated as a pharmaceutical application, and desirably administered to human patients to facilitate wound healing, revascularization, and regeneration of tissues.
The prior art differs from the instantly claimed invention as follows:  US’210 does not explicitly reduce to practice any example wherein the prior art element of DRVQRQTTTVVA is administered at a therapeutically effective amount to a subject having COPD.
However, although US’210 does not explicitly reduce to practice an example wherein DRVQRQTTTVVA is administered at a therapeutically effective amount to a subject having COPD, such Applications would be obvious in view of the teachings of US’210.  Specifically, US’210 directs artisans to administer the disclosed peptides to treat lungs “after damage caused by disease and physical trauma” (see, e.g., US’210 at ¶¶[0181]).  Regarding COPD patients in particular, US’210 explicitly informs artisans that 
Regulation of angiogenesis can provide approaches for the treatment of vascular diseases, for example . . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease [(COPD)]. . .

[0004] . . . The inventors found that short peptides from prominin-1 (prom-1) bind VEGF (see table 1), an endogenous pro-angiogenesis factor that is important for normal growth and development . . . . the short peptides promoted VEGF binding to other cell types, promoted proliferation of endothelial cells in vitro, and enhanced angiogenesis and cell migration in the presence of VEGF. These short peptides with regenerative and/or pro-angiogenic properties are useful in promoting angiogenesis, such as in wound healing, . . . . . revascularization of tissue after disease and trauma (e.g., . . .vascular diseases . . . .) . . . .
(see, e.g., US’210 at ¶¶[0003]-[0004]).
Therefore, one of ordinary skill in the art would readily appreciate that peripheral muscle impairment associated with COPD was a “vascular disease” that could be treated by regulating angiogenesis as described within the US’210 disclosure (see, e.g., US’210 at ¶¶[0003]-[0004], [0181], claims 1, 18-20), namely by administering one or more “short peptides” to patients in need of treatment of vascular diseases, such as peripheral muscle impairment associated with COPD.  Accordingly, the instantly claimed patient population (see, e.g., instant claims 1, 21-22) are understood to substantially overlap in scope with the same patient populations identified in the prior art, namely patients in need of treatment of peripheral muscle impairment associated with COPD (e.g., COPD patients) among other patients with lung disorders (see, e.g., US’210 at ¶¶[0003]-[0004], [0181], claims 1, 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was First, the claimed invention is the combination of prior art elements (i.e., known pharmaceutical formulations of the known peptide DRVQRQTTTVVA; and a known patient population treatable by administration of DRVQRQTTTVVA, namely peripheral muscle impairment associated with COPD) according to known methods of treating patients via administering DRVQRQTTTVVA to patients as disclosed by US’210, which would yield predictable and desirable results, namely the treatment of the patients by promoting revascularization, regeneration, and wound healing (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does separately).  Second, the claimed invention is the simple substitution of one patient population for another in the methods taught and disclosed by US’210; specifically, the substitution of other lung patients with patients specifically in need of treatment of peripheral muscle impairment associated with COPD (e.g., COPD patients), wherein such substitution would predictably yield a method of administering DRVQRQTTTVVA to COPD patients in need thereof, which would desirably treat peripheral muscle impairment associated with COPD) exactly as suggested by US’210 (see, e.g., MPEP § 2143(I)(B), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to administer a known peptide to a known patient population according to known administration routes in known amounts to obtain known and expected results explicitly taught and identified by the prior art.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding Obviousness in view of US’210
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 6-7 of the Reply filed 11/15/2021.
As an initial matter, the Examiner notes that all determinations made by the Examiner and placed on record that were not explicitly addressed and disputed are understood to be undisputed on record.  For example, it is presently undisputed that SEQ ID NO:1 is a prior art element previously utilized as a therapeutic peptide and taught for use in the treatment of human diseases by US’210.
Examiner acknowledges Applicant’s case law citations and does not dispute the holdings in such cases; however, Examiner notes that the Applicant has failed to specifically identify any nexus between the instant Application and the facts at issue in such cases that led to such holdings (see, e.g., Reply filed 11/15/2021 at 3rd ¶).  Accordingly, such recitations are neither disputed nor dispositive of obviousness in the instant case.
It is the Examiner’s understanding that Applicant is admitting and acknowledging that:
The ‘210 publication suggests that VEGF regulation by prominin-1 could promote angiogenesis (and in turn tissue proliferation and regeneration) in a variety of diseases including COPD (the ‘210 publication, [0003]-[0004]). 
(see, e.g., Reply filed 11/15/2021 at 6 at 3rd ¶).
Examiner agrees that the US’210 reference indeed suggests that prominin-1 could promote angiogenesis, tissue proliferation, and regeneration in COPD patients, and noted that such rationale supports the Examiner’s rationale for arriving at a determination of obviousness under MPEP §§ 2143(I)(A), (B), (G).  Examiner notes that Applicant does not address or rebut the rationales under MPEP §§ 2143(I)(A), (B), (G) relied upon by the Examiner, and has now appeared to admit and acknowledge that US’210 suggests prominin-1 activity in COPD patients.  
	It is the Examiner’s understanding that despite Applicant’s admission (see, e.g., Reply filed 11/15/2021 at 6 at 3rd ¶, discussed in previous paragraph), that Applicant is attempting to allege that the inventor has arrived at the same invention for a different reason than identified by the Examiner (see, e.g., Reply filed 11/15/2021 at 6 at 3rd ¶, referring to the “inflammatory component”; see also Reply filed 11/15/2021 at 7 at 1st ¶, referring to proteases, macrophages, tissue damage, VEGF binding and signaling, etc.).  Such arguments are not persuasive for multiple reasons.  First, examination is based on the invention as actually claimed.  Here, the features upon which applicant relies (i.e., “that disease progression in emphysema . . . . is driven at least in party[sic] by inflammation”, and treatment of an “inflammatory component”; see, e.g., Reply filed 11/15/2021 at 3rd ¶; see also Reply filed 11/15/2021 at 7 at 1st ¶, referring to proteases, macrophages, tissue damage, VEGF binding and signaling, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the Examiner may rely upon a rationale different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)). Per MPEP § 2144(IV), the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see, e.g., MPEP § 2144(IV)).  Here, the Examiner has established obviousness based upon the exemplary rationales for establishing obviousness as set forth at  (A), (B), and (G), and Applicant has not specifically disputed such rationales, but instead acknowledged the basis of such rationales (see, e.g., In sum, Arguments alleging that the prior art did not render obvious the same invention for the exact rationale relied upon by the inventors to reach the same method is not persuasive, because under 35 USC 103, obviousness need not be established using the Applicant’s rationale (see, e.g., MPEP § 2144(IV))., but instead may be premised upon multiple other exemplary rationales (see, e.g., MPEP § 2143(I)).
	It is the Examiner’s understanding that Applicant is alleging that the prior art of US’210 does not render obvious the instant invention because 
[T]he ‘210 publication does not exemplify treatment of any lung disease associated with inflammation (including COPD).
(see, e.g., Reply filed 11/15/2021 at 6 at 3rd ¶).
This is not persuasive and fails to rebut a determination of obviousness because applicant appears to be conflating the requirements for establishing a rejection under 35 USC 102 and 35 USC 103.  If US’210 had exemplified and reduced to practice such treatment, US’210 would have been applied under 35 USC 102 as an anticipatory reference.  As noted in the difference statement of the obviousness rejection, the only difference is that no reduction to practice was made.  However, as admitted by Applicant, US’210 “suggests” that prominin-1 could promote angiogenesis . . . and in turn tissue proliferation and regeneration” in COPD patients (see, e.g., Reply filed 11/15/2021 at 3rd ¶).  This is pertinent because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Therefore, US’210 suggests such treatment, and such treatment is presumed fully enabled absent objective evidence to the contrary.  This is pertinent because an obviousness rejection “does not require absolute predictability” but instead only “at least some degree of predictability is required” (see, e.g., MPEP § 2143.02(II)).  Here, an artisan would reasonably predict that such treatment with prominin-1 would benefit patients suffering with COPD, and therefore artisans see, e.g., MPEP § 2143(I)(A), (B), (G)).  Accordingly, exemplification is not required to establish obviousness, and therefore such arguments are not persuasive nor sufficient to rebut the rationales supporting prima facie obviousness under MPEP § 2143(I)(A), (B), and (G) as set forth on record by the Examiner. 
	The Examiner acknowledges the commentary at page 7 regarding the teachings of the instant application and prior art (see, e.g., Reply filed 11/15/2021 at 7 at 1st ¶, referring to proteases, macrophages, tissue damage, VEGF binding and signaling, etc.). However, Examiner notes that the instant Examination of the claims is limited to the inventions as actually claimed, and only with the limitations actually claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Critically, such comments fail to identify any claimed limitations not fully satisfied by the prior art of record and also fail to rebut the rationales supporting prima facie obviousness under MPEP § 2143(I)(A), (B), and (G) as set forth on record by the Examiner. Accordingly, such arguments are not sufficient to rebut a determination of prima facie obviousness. 
	Accordingly, all applicable arguments raised by the Applicant regarding the rejection of the pending claims in view of US’210 have been fully considered but not found persuasive for at least the reasons set forth above.  Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment. 




Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130045922 A1 (Feb. 21, 2013).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, COPD is understood to encompass patients with emphysema, and to be “a lung disorder associated with inflammation”.
Regarding instant claims 1-3, 15, 21-22, 25-26, 33-34, US’922 teaches and claims methods of administering pharmaceutical compositions comprising instant SEQ ID NO: 1 “in a tissue in need thereof” to promote angiogenesis, wound healing, and cell proliferation (see, e.g., US’922 at claims 1, 7, 21-23, and 25, noting that SEQ ID NO: 1 shares 100% sequence identity with instant SEQ ID NO: 1).  Regarding instant SEQ ID NO: 1, US’922 teaches and discloses the same compound (see, e.g., US’922 at claims 1 and 7, SEQ ID NO: 1).  Therefore, the sequence is a prior art element. Regarding administration routes, effective amounts used in such methods, and the treatment of humans, US’922 teaches and disclose numerous applicable administration routes (see, e.g., US’922 at ¶¶[0177]-[0178], [0258]-[0290]), identifies ranges of therapeutically effective amounts (see, e.g., US’922 at ¶¶[0285]-[0286]), and positively identifies that such methods may be practiced upon humans (see, e.g., US’922 at ¶¶[0183], [0267], [0293]).  Therefore, the route of administration used, effective amount needed, and application to humans are not points of novelty, and would be understood in view of the claimed and disclosed methods of US’922.  
The prior art differs from the instantly claimed invention as follows:  US’922 does not explicitly reduce to practice any example wherein the prior art element of DRVQRQTTTVVA is administered at a therapeutically effective amount to a subject having COPD.
However, an artisan would readily appreciate that the disclosed and claimed methods set forth and described by US’922 included the treatment of patients having COPD.  Specifically, US’922 informs artisans that 
[0003] Angiogenesis is the formation, development and growth of new blood vessels. The normal regulation of angiogenesis is governed by a fine balance between factors that induce the formation of blood vessels and those that halt or inhibit the process. When this balance is upset, it generally results in pathological angiogenesis. A great number of pathologies arise from either an excess of angiogenesis or, conversely, an insufficient angiogenesis. Regulating angiogenesis with angiogenic (for insufficient angiogenesis) or angiostatic (for excessive angiogenesis) factors is therefore of great therapeutic interest in a number of medical fields such as ophthalmology, oncology and dermatology. Regulation of angiogenesis can provide approaches for the treatment of vascular diseases, for example diseases characterized by poor capillarity and/or neurogenesis, including stroke, coronary artery disease, peripheral muscle impairment associated with chronic obstructive pulmonary disease, wound healing, and Alzheimer's disease.

[0004] The methods and compositions described herein are based in part on the discovery of a peptide that induces enhanced endothelial cell binding to VEGF. Previously, the inventors found that the native peptide #237, having the sequence DRVQRQTTTVVA (SEQ ID NO: 1) binds VEGF (see table 1), an endogenous pro-angiogenesis factor that is important for normal growth and development . . . . In addition, the #237 peptide promoted VEGF binding to other cell types, promoted proliferation of endothelial cells in vitro, and enhanced angiogenesis and cell migration in the presence of VEGF. The modified peptides described herein and further variants based upon it are useful in promoting angiogenesis, such as in wound healing, burns, tissue repair, fertility treatments, myocardial infarction, hypertrophied hearts, revascularization of tissue after disease and trauma (e.g., stroke, ischemic limbs, vascular diseases, bone repair), tissue grafts and tissue engineered constructs. . . .
(see, e.g., US’922 at ¶¶[0003]-[0004])
Accordingly, an artisan would readily appreciate that DRVQRQTTTVVA could be predictably administered to patients in need of enhanced angiogenesis, including COPD patients suffering see, e.g., US’922 at ¶¶[0003]-[0005], claims 1, 7, 21-23, 25).   Therefore, in view of US’922, an artisan would readily appreciate that vascular diseases including peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD), could be predictably and desirably treated by administering a known peptide (e.g., US’922 at SEQ ID NO: 1) via a known administration route (see, e.g., US’922 at ¶¶[0177]-[0178], [0258]-[0290]), in a therapeutically effective amount (see, e.g., US’922 at ¶¶[0285]-[0286]), to human patients (see, e.g., US’922 at ¶¶[0183], [0267], [0293]), having COPD and in need of treatment for peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., US’922 at ¶¶[0003]-[0005], claims 1, 7, 21-23, 25).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The invention is the combination of known elements (i.e., a known peptide, a known patient population, known administration routes, known effective concentrations) according to known methods of treating diseases as taught and claimed by US’922 to predictably and expectedly treat patients suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each element merely performs the same function alone as it does in combination.  In addition, US’922 literally identifies that SEQ ID NO: 1 is a peptide capable of promoting angiogenesis, and identifies that angiogenesis can provide treatment of vascular diseases including peripheral muscle impairment associated with chronic obstructive pulmonary see, e.g., MPEP § 2143(I)(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to administer a known peptide to a known patient population according to known administration routes in known amounts to obtain known and expected results explicitly taught and identified by the prior art.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding Obviousness in view of US’922
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 7-8 of the Reply filed 11/15/2021.
As an initial matter, the Examiner notes that all determinations made by the Examiner and placed on record that were not explicitly addressed and disputed are understood to be undisputed on record.  For example, it is presently undisputed that SEQ ID NO:1 is a prior art element previously utilized as a therapeutic peptide and taught for use in the treatment of human diseases by US’922.
It is the Examiner’s understanding that Applicant has attempted to simply incorporate and reiterate the arguments raised in view of US’210 above by the language “[s]imilar to the ‘210 publication....” (see, e.g., Reply filed 11/15/2021 at 8 at 1st full ¶).  Examiner notes that such arguments were fully considered and addressed above, and not found persuasive for reasons of record.  The same rationales explaining why these arguments are not persuasive remain applicable and are incorporated herein.  To summarize, such arguments are not persuasive (i) examination is limited to the invention as it is actually claimed, and limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)); (ii) the Examiner may rely upon a rationale different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)); (iii) the Examiner’s rationales for establishing prima facie obviousness were made explicitly and expressly, but have not been rebutted by Applicant (see, e.g., MPEP § 2143(I)(A), (G)); and (iv) exemplification is not required to establish obviousness under 35 USC § 103 (see, e.g., 35 USC § 103; see, e.g., MPEP §§ 2121, 2123(I)-(II), 2143(I)(A), and § 2143.02(II)).  
	Accordingly, all applicable arguments raised by the Applicant regarding the rejection of the pending claims in view of US’922 have been fully considered but not found persuasive for at least the reasons set forth above.  Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment. 



Claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,090,707 B2 (July 28, 2015).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, COPD is understood to encompass patients with emphysema, and to be “a lung disorder associated with inflammation”.
US’707 recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-2 and 15 with US’707 at claims 1-9), including compare instant claims 1-2 and 15 with US’707 at claims 1 and 9).  Specifically, US’707 at claims 1-9 teach and encompass at least RVQRQTTTVVAG (SEQ ID NO: 29 in US’707), which shares 11/12 (~91.67%) positions with instant SEQ ID NO: 1, and therefore “is at least 90% identical” to instant SEQ ID NO: 1.  Such peptide is disclosed as having regenerative activity and the ability to enhance angiogenesis (see, e.g., US’707 at claims 1-9), and is identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., US’707 at claims 10-12, noting that “contacting said tissue” is unlimited in scope, and because US’707 is an issued US patent, is understood to occur via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., US’707 at claim 11).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at US’707 at column 1 at lines 15-45, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The claimed invention is an obvious variation of the issued claims of US’707, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in issued US’707 are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, US’707 is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.  Furthermore, it is well-within the ordinary skill in the art to practice a known method using a known peptide in view of a known method to achieve a known and expected outcome.
Accordingly, claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding Obviousness in view of US’707
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant traverses the rejection at page 8 of the Reply filed 11/15/2021.
As an initial matter, the Examiner notes that all determinations made by the Examiner and placed on record that were not explicitly addressed and disputed are understood to be undisputed on record.  For example, it is presently undisputed that SEQ ID NO:1 is a prior art element previously utilized as a therapeutic peptide and taught for use in the treatment of human diseases by US’707.
It is the Examiner’s understanding that Applicant has attempted to simply incorporate and reiterate the arguments raised in view of US’922 above (see, e.g., Reply filed 11/15/2021 at 8 at final two ¶¶).  Examiner notes that such arguments were fully considered and addressed above, and not found persuasive for reasons of record.  The same rationales explaining why these arguments are not persuasive remain applicable and are incorporated herein.  To summarize, such arguments are not persuasive because (i) examination is limited to the invention as it is actually claimed, and limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)); (ii) the Examiner may rely upon a rationale different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)); (iii) the Examiner’s rationales for establishing prima facie obviousness were made explicitly and expressly, but have not been rebutted by Applicant (see, e.g., MPEP § 2143(I)(A), (G)); and (iv) exemplification is not required to establish obviousness under 35 USC § 103 (see, e.g., 35 USC § 103; see, e.g., MPEP §§ 2121, 2123(I)-(II), 2143(I)(A), and § 2143.02(II)).  
	Accordingly, all applicable arguments raised by the Applicant regarding the rejection of the pending claims in view of US’707 have been fully considered but not found persuasive for at . 



Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,618,055 B2 (Dec. 31, 2013).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
The primary reference recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-3 and 15 with Primary Reference at claims 1-2 and 11-12), including pharmaceutical compositions (compare instant claims 1-2 and 15 with Primary Reference at claims 1, 7, and 8).  Specifically, the primary reference at claims 1-2 and 11-12teach and encompass multiple sequences reading upon the instant claims, including SEQ ID NO: 8 (see Primary reference at claim 1) and other sequences sharing 11/12 positions in common with instant SEQ ID NO: 1 that are therefore “is at least 90% identical” (~91.67% identical) to instant SEQ ID NO: 1 (see, e.g., Primary Reference at claims 1-2 and 11-12).  Such peptides are identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., Primary Reference at claims 9-10, noting that “contacting said tissue” is unlimited in scope, and because the Primary Reference is an issued US patent, is understood to be fully enabled for the broadest reasonable interpretation, 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., Primary Reference at claim 9 -10).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at the Primary Reference at column 1 at lines 30-50, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., Primary Reference at col. 1 at lines 30-50).  Accordingly, the phrase “a tissue in need thereof” at claims 9-10 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in the primary reference are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, the primary reference is an issued US patent and is therefore presumed fully enabled for the full scope (broadest reasonable interpretation) of all pending claims.  Furthermore, it is well-within the ordinary skill in the art to practice a known method using a known peptide in view of a known method to achieve a known and expected outcome.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding Obviousness in view of US’055
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant traverses the rejection at page 8 of the Reply filed 11/15/2021.
As an initial matter, the Examiner notes that all determinations made by the Examiner and placed on record that were not explicitly addressed and disputed are understood to be 
It is the Examiner’s understanding that Applicant has attempted to simply incorporate and reiterate the arguments raised in view of US’210 above (see, e.g., Reply filed 11/15/2021 at 9 at first two ¶¶).  Examiner notes that such arguments were fully considered and addressed above, and not found persuasive for reasons of record.  The same rationales explaining why these arguments are not persuasive remain applicable and are incorporated herein.  To summarize, such arguments are not persuasive because (i) examination is limited to the invention as it is actually claimed, and limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)); (ii) the Examiner may rely upon a rationale different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)); (iii) the Examiner’s rationales for establishing prima facie obviousness were made explicitly and expressly, but have not been rebutted by Applicant (see, e.g., MPEP § 2143(I)(A), (G)); and (iv) exemplification is not required to establish obviousness under 35 USC § 103 (see, e.g., 35 USC § 103; see, e.g., MPEP §§ 2121, 2123(I)-(II), 2143(I)(A), and § 2143.02(II)).  
	Accordingly, all applicable arguments raised by the Applicant regarding the rejection of the pending claims in view of US’055 have been fully considered but not found persuasive for at least the reasons set forth above.  Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,090,707 B2 (July 28, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations 
US’707 recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-2 and 15 with US’707 at claims 1-9), including pharmaceutical compositions (compare instant claims 1-2 and 15 with US’707 at claims 1 and 9).  Specifically, US’707 at claims 1-9 teach and encompass at least RVQRQTTTVVAG (SEQ ID NO: 29 in US’707), which shares 11/12 (~91.67%) positions with instant SEQ ID NO: 1, and therefore “is at least 90% identical” to instant SEQ ID NO: 1.  Such peptide is disclosed as having regenerative activity and the ability to enhance angiogenesis (see, e.g., US’707 at claims 1-9), and is identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., US’707 at claims 10-12, noting that “contacting said tissue” is unlimited in scope, and because US’707 is an issued US patent, is understood to occur via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., US’707 at claim 11).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed see, e.g., US’707 at col. 1 at lines 15-45).  Accordingly, the phrase “a tissue in need thereof” at claim 11 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is an obvious variation of the issued claims, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in issued US’707 are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, US’707 is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.
Accordingly, claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding ODP in view of US’707
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant requests that the ODP rejection be held in abeyance (see, e.g., Reply filed 11/15/2021 at 9 at § 1).  Accordingly, the rejection is maintained as set forth above. 




Claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of U.S. Patent No. 10,286,032 B2 (May 14, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
The primary reference recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-2 and 15 with Primary Reference at claims 1-7 and 14-18), including pharmaceutical compositions (compare instant claims 1-2 and 15 with Primary Reference at claims 1 and 7).  Specifically, the primary reference at claims 1-7 and 14-18 teach and encompass multiple sequences sharing 11/12 positions in common with instant SEQ ID NO: 1, and therefore “is at least 90% identical” (~91.67% identical) to instant SEQ ID NO: 1.  Such peptides are reasonably disclosed as having regenerative activity and the ability to enhance see, e.g., Primary Reference at claims 1-3, 9-11, 13), and are identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., Primary Reference at claims 9 and 13, noting that “contacting said tissue” is unlimited in scope, and because the Primary Reference is an issued US patent, is understood to include at least administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., Primary Reference at claim 9 and 13).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at the Primary Reference at column 1 at lines 15-45, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., Primary Reference at col. 1 at lines 15-45).  Accordingly, the phrase “a tissue in need thereof” at claims 9 and 13 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in the issued primary reference are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, the primary reference is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.
Accordingly, claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding ODP in view of US’032
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant requests that the ODP rejection be held in abeyance (see, e.g., Reply filed 11/15/2021 at 9-10 at § II).  Accordingly, the rejection is maintained as set forth above. 




Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-12 of U.S. Patent No. 8,618,055 B2 (Dec. 31, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
The primary reference recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-3 and 15 with Primary Reference at claims 1-2 and 11-12), including pharmaceutical compositions (compare instant claims 1-2 and 15 with Primary Reference at claims 1, 7, and 8 ).  Specifically, the primary reference at claims 1-2 and 11-12teach and encompass multiple sequences reading upon the instant claims, including SEQ ID NO: 8 (see Primary reference at claim 1) and other sequences sharing 11/12 positions in common with instant SEQ ID NO: 1 that are therefore “is at least 90% identical” (~91.67% identical) to instant SEQ ID NO: 1 (see, e.g., Primary Reference at claims 1-2 and 11-12).  Such peptides are identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., Primary Reference at claims 9-10, noting that “contacting said tissue” is unlimited in scope, and because the Primary Reference is an issued US patent, is understood to be fully enabled for the broadest reasonable interpretation, including at least “contacting” occurring via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., Primary Reference at claim 9 -10).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at the Primary Reference at column 1 at lines 30-50, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., Primary Reference at col. 1 at lines 30-50).  Accordingly, the phrase “a tissue in need thereof” at claims 9-10 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is an obvious variation of the issued claims, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in the issued primary reference are predictably and expectedly used to promote see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, the primary reference is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.

Response to Arguments Regarding ODP in view of US’055
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant requests that the ODP rejection be held in abeyance (see, e.g., Reply filed 11/15/2021 at 10 at § III).  Accordingly, the rejection is maintained as set forth above. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maltais et al. (Peripheral Muscle Wasting in Chronic Obstructive Pulmonary Disease, Am J Respir Crit Care Med., Vol 164:1712–1717 (2001); hereafter “Maltais”; cited in previous see, e.g., Maltais at title, 1712-1713, 1715 at Summary).
Tang et al. (Exercise-Induced VEGF Transcriptional Activation in Brain, Lung and Skeletal Muscle, Respir Physiol Neurobiol., vol. 170(1): 16–22 (Jan 31 2010); cited in previous action) identifies that artisans in the VEGF-arts understand that exercise can upregulate VEGF in lung tissue (see, e.g., Tang et al. at abs, introduction, Fig. 1).  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new or amended ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654